            Case 1:16-cv-01533-ABJ Document 77 Filed 04/19/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    OI EUROPEAN GROUP B.V.,

                                           Plaintiff,

             v.
                                                         Case No. 1:16-cv-01533-ABJ
    BOLIVARIAN REPUBLIC OF
    VENEZUELA,

                                         Defendant.


   PLAINTIFF’S OPPOSITION TO BOLIVARIAN REPUBLIC OF VENEZUELA’S
 MOTION FOR SUBSTITUTION OR JOINDER OF THE THIRD-PARTY IN INTEREST

          Plaintiff OI European Group B.V. (“OIEG”) submits this opposition to Defendant

 Bolivarian Republic of Venezuela’s (“Venezuela”) Motion for Substitution or Joinder of the Third-

 Party in Interest (the “Motion”) [Dkt. No. 73].

                                       Relevant Background

          OIEG commenced an ICSID arbitration against Venezuela on September 7, 2011. On

 March 10, 2015, an arbitral tribunal issued its unanimous award (the “OIEG Award”) in OIEG’s

 favor, finding, inter alia, that Venezuela expropriated OIEG’s interests and was therefore required

 to pay just compensation to OIEG. In accordance with Article 54 of the ICSID Convention, the

 OIEG Award became “binding on the parties” from the moment of its rendering. Venezuela sought

 to annul the OIEG Award, and on December 6, 2018, its request was denied. An ICSID annulment

 committee reaffirmed the OIEG Award and awarded additional costs and expenses in favor of

 OIEG.

          OIEG filed this action on July 27, 2016. On July 31, 2017, OIEG entered into an agreement

 through which it sold to a third party an interest in amounts due under the OIEG Award, as

                                                   1
DB1/ 103551490.2
            Case 1:16-cv-01533-ABJ Document 77 Filed 04/19/19 Page 2 of 7



 reflected in a Form 8-K filed by OIEG’s ultimate parent company, Owens-Illinois, Inc. (“O-I”),

 with the U.S. Securities and Exchange Commission. Dkt. No. 23-2 at 7-8 (Excerpt of O-I Form

 8-K announcing sale of interest in amounts due under the OIEG Award).

          Venezuela moved to dismiss or stay on September 27, 2017. Dkt. No. 23. This Court

 stayed this action on December 21, 2017, and lifted the stay on December 18, 2018. Minute Orders

 of December 21, 2017 and December 18, 2018. On March 8, 2019, this Court denied Venezuela’s

 motion to dismiss, March 8, 2019 Minute Order, observing that the only remaining issue on the

 merits is “really whether the award exists.” Hrg. Tr. (March 8, 2019) 25:22. On March 14, 2019,

 the parties agreed that “the remaining issues are appropriate for resolution by dispositive motion.”

 Joint March 14, 2019 Report [Dkt. No. 55].

          On April 15, 2019, Venezuela filed the Motion.

                                              Argument

   I.     Legal Standard

          Rule 25(c) of the Federal Rules of Civil Procedure “does not require transferees to be

 substituted” and substitution or joinder is “wholly permissive.” Commissions Imp. Exp., S.A. v.

 Republic of Congo, 118 F. Supp. 3d 220, 231 (D.D.C. 2015), appeal dismissed (May 18, 2016).

 “As a result, the decision to grant or deny a Rule 25(c) motion is a matter within the district court’s

 discretion.” Id. (citing Burka v. Aetna Life Ins. Co., 87 F.3d 478, 482 (D.C. Cir. 1996)).

  II.     Substitution is Unwarranted and Would Impede, Rather than Facilitate the
          Conduct of the Litigation.

          Section 1650a of Title 22 provides, in pertinent part, that “the pecuniary obligations

 imposed by [an ICSID award] shall be enforced and shall be given the same full faith and credit

 as if the award were a final judgment of a court of general jurisdiction of one of the several States.”

 The award at issue in this case contains “pecuniary obligations” running in favor of Plaintiff OIEG.


DB1/ 103551490.2                                   2
            Case 1:16-cv-01533-ABJ Document 77 Filed 04/19/19 Page 3 of 7



 The only way to enforce those pecuniary obligations is to grant judgment in favor of the beneficiary

 named in the award: OIEG.

          In light of some confusion in the Motion, it is worth emphasizing what OIEG’s affiliate

 did, and did not, advise the public in 2017. On August 7, 2017, Venezuela asked the ICSID

 annulment committee to add O-I’s Form 8-K announcing the transfer of OIEG’s “title to any rights

 or benefits arising from the award” to the documentary record of the annulment proceedings. See

 Declaration of Robert Gustavo Volterra (“Volterra Decl.”) [Dkt. No. 27-3] Ex. B at 1. The OIEG

 award was not sold – OIEG continues to own it. The Form 8-K does not say that it was sold;

 rather, it states that OIEG sold certain rights to amounts that might actually be recovered. The

 actual disclosure is:

                   On July 31, 2017, OIEG sold its right, title and interest in amounts
                   due under the Award to an Ireland-domiciled investment fund ….

 Motion to Dismiss the Complaint or Stay the Proceedings [Dkt. No. 23] Ex. B at p. 2, Item 7.01

 (emphasis added). The disclosure goes on to make clear that OIEG retains an interest in recovered

 proceeds of the award:

                   . . . OIEG may also receive additional payments in the future
                   (“Deferred Amounts”) calculated based on the total compensation
                   that is received from Venezuela as a result of collection efforts or as
                   settlement of the Award with Venezuela . . . .


                   OIEG’s interest in any amounts received in the future from
                   Venezuela in respect of the Award is limited to a percentage of such
                   recovery after taking into account reimbursement of the Cash
                   Payment to the purchaser and reimbursement of legal fees and
                   expenses incurred by the Company and the purchaser. OIEG’s
                   percentage of such recovery will also be reduced over time . . . .

 Id. (emphases added).

          This is not a new issue. Venezuela challenged OIEG’s standing before the ICSID

 annulment committee on the same grounds. On August 25, 2017, the committee denied the

DB1/ 103551490.2                                     3
            Case 1:16-cv-01533-ABJ Document 77 Filed 04/19/19 Page 4 of 7



 challenge, holding that: “[t]he Committee considers that the Applicant has failed to establish the

 relevance of the documents described in its August 7, 2017 Request to the annulment grounds

 invoked in this proceeding.” Volterra Decl. Ex. B at 2. On August 22, 2017, Venezuela asked the

 annulment committee to order OIEG’s legal representatives to confirm that the company was still

 entitled to the rights under dispute in the arbitration proceedings. Id. Ex. C at 1. The annulment

 committee rejected that request as well, explaining: “After due consideration of the Parties’

 arguments, the Committee agrees with the Respondent on Annulment that the Applicant has failed

 to show how the information requested is relevant to the grounds of annulment invoked.” Id. at 2.

          As ICSID has confirmed, OIEG’s assignment of an interest in amounts due under the OIEG

 Award (not the award itself) is irrelevant to the validity of the OIEG Award, OIEG’s legal

 ownership of the award, or the appropriate beneficiary of a legal judgment on the award. The

 statute leaves no room for the Court, in enforcing the award, to do anything but grant judgment to

 the party upon which ICSID conferred the award. See 22 U.S.C. § 1650a.

          “The primary basis for deciding [a motion for substitution] is whether substitution would

 ‘facilitate the conduct of the litigation.’” Commissions Import Export, 118 F. Supp. 3d at 231. In

 Commissions Import Export, the district court denied a motion for substitution in light of a pending

 summary judgment motion as the court “fail[ed] to see how substitution would facilitate the

 conduct of this litigation . . . [and] a Rule 25(c) substitution has no bearing on the substantive rights

 of the parties.” Id. Because OIEG remains the real party in interest, and the only named

 beneficiary of the award, the substitution of the plaintiff entity at the eleventh hour would sow

 considerable confusion and delay. It is well settled that where multiple entities “retain a stake in

 the litigation and are real parties in interest,” a plaintiff with a partial interest “may prosecute [the]

 action on its own behalf.” Empire Lofts Condo. Ass’n v. A.C.&R. Foam Insulators, LLC, 2016



DB1/ 103551490.2                                     4
            Case 1:16-cv-01533-ABJ Document 77 Filed 04/19/19 Page 5 of 7



 WL 81222, at *2 (D.D.C. Jan. 7, 2016). As explained by the Second Circuit in Advanced

 Magnetics, Inc. v. Bayfront Partners, Inc., 106 F.3d 11 (2d Cir. 1997), an assignor remained the

 real party in interest in part because it retained the “right to receive its pro rata share of the proceeds

 of litigation.” Id. at 18. Rule 25 “expressly permits parties to continue in an action, even if they

 do not remain the real party in interest, as long as the cause of action itself survives the transfer to

 the new party.” Id. at 231 (emphasis in original). Here, “the cause of action clearly survives the

 transfer.” Hrg. Tr. (March 8, 2019) 14: 19-20.

          When the action began, OIEG held title to the underlying arbitration award and had not

 assigned any interest in proceeds. Over the course of nearly three years, OIEG has retained title

 to the award and remains a party economically-interested in its proceeds.

          Venezuela can suffer no prejudice by denial of the motion. Every party with interests in

 the award will be bound by the judgment issued by this Court. See Branch Banking & Trust

 Company v. Morehouse, 2011 WL 13257608, at *4 (D.D.C. Oct. 11, 2011) (“a judgment on an

 interest transferred during the pendency of trial is binding on successors of interest”).

                                             CONCLUSION

          The proper party is before the Court. The Motion should be denied.




DB1/ 103551490.2                                     5
            Case 1:16-cv-01533-ABJ Document 77 Filed 04/19/19 Page 6 of 7



 Dated: April 19, 2019                        Respectfully submitted,

                                              MORGAN, LEWIS & BOCKIUS LLP



                                              By: /s/ Susan Baker Manning
                                                  Susan Baker Manning, Bar No. 499635
                                                  susan.manning@morganlewis.com
                                                  1111 Pennsylvania Avenue, NW
                                                  Washington, DC 20004
                                                  Telephone: +1.202.739.3000
                                                  Facsimile: +1.202.739.3001

                                                  and

                                                  Sabin Willett (pro hac vice)
                                                  sabin.willett@morganlewis.com
                                                  Christopher L. Carter (pro hac vice)
                                                  christopher.carter@morganlewis.com
                                                  One Federal Street
                                                  Boston, MA 02110-1726
                                                  Telephone: +1.617.341.7700
                                                  Facsimile: +1.617.341.7701

                                                  Attorneys for Plaintiff
                                                  OI European Group B.V.




DB1/ 103551490.2                          6
            Case 1:16-cv-01533-ABJ Document 77 Filed 04/19/19 Page 7 of 7




                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 19, 2019, I caused this document to be electronically filed

 with the Clerk of the Court of the U.S. District Court for the District of Columbia by using the

 CM/ECF system, which will automatically generate and serve notice of this filing to all counsel

 of record. I further certify that I am not aware of any party who will not receive such notice.



                                                          ____/s/ Susan Baker Manning____
                                                                Susan Baker Manning




DB1/ 103551490.2
